              Case 1:19-cv-03055-KBJ Document 47 Filed 02/26/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

    LISA HOLDEN,                                   )
                                                   )
           Plaintiff,                              )
                                                   )
    v.                                             )      Civil Action No.: 1:19-cv-3055
                                                   )
                                                   )
    WILLIAMS & CONNOLLY LLP, AND                   )
    UNUM LIFE INSURANCE COMPANY                    )
                                                   )
           Defendants.                             )

    DEFENDANT UNUM’S MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
               CONSOLIDATED AND RESTATED COMPLAINT

         Defendant Unum Life Insurance Company1 (“Unum”), by counsel, pursuant to Federal

Rule of Civil Procedure 12(b)(6) and the first-to-file rule and the rule against claim splitting,

hereby submits its motion to dismiss the Second Amended Consolidated and Restated Complaint

(“Second Amended Complaint”) of Plaintiff Lisa Holden, and as grounds therefor states as

follows:

         1.       Plaintiff filed her Second Amended Complaint against Unum and Co-Defendant

Williams & Connolly LLP on February 12, 2021. The Second Amended Complaint contains 10

separate claims, but only Counts I, III, VIII, IX and X purport to state claims against Unum.

         2.       As set forth more fully in Unum’s memorandum in support of its motion to dismiss,

each of Plaintiff’s claims should be barred by the first-to-file rule and the rule against claim

splitting and should be dismissed under Rule 12(b)(6) for failure to state a claim upon which relief

may be granted as to Unum. The Second Amended Complaint should therefore be dismissed with

prejudice in its entirety against Unum.



1
    The correct name of Unum is “Unum Life Insurance Company of America.”
              Case 1:19-cv-03055-KBJ Document 47 Filed 02/26/21 Page 2 of 3




         3.       The grounds for this motion are more fully set forth in the accompanying

memorandum in support of the motion to dismiss.

         WHEREFORE, Unum respectfully requests that this Court enter an Order granting its

motion to dismiss Plaintiff’s Second Amended Complaint with prejudice.

Dated:           February 26, 2021                By: /s/ Mary C. Zinsner
                                                     Mary C. Zinsner, Esq.
                                                     DC Bar No. 430091
                                                     Troutman Pepper Hamilton Sanders LLP
                                                     401 9th Street, NW, Suite 1000
                                                     Washington, DC 20004
                                                     Tel: 202-274-1932
                                                     Fax: 703-448-6514
                                                     Email: mary.zinsner@troutman.com

                                                     David E. Constine III, Virginia Bar No.
                                                     23223
                                                     (application for pro hac vice to be
                                                     submitted)
                                                     Troutman Pepper Hamilton Sanders LLP
                                                     Troutman Pepper Building
                                                     1001 Haxall Point
                                                     P.O. Box 1122 (23218-1122)
                                                     Richmond, VA 23219
                                                     Telephone:        804.697.2200
                                                     Facsimile:        804.697.1339

                                                     Attorneys for Defendant
                                                     Unum Life Insurance Company




                                              2
          Case 1:19-cv-03055-KBJ Document 47 Filed 02/26/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 26th day of February, 2021 I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to the following CM/ECF participants:

Carson H. Sullivan
PAUL HASTINGS LLP
875 15th Street, N.W.
Washington, D.C. 20005
(202) 551-1700

Attorneys for Defendant Williams & Connolly LLP


       I hereby certify that on February 26th, 2021 the foregoing was served via email and
Federal Express to the following:

Lisa K. Holden
Pro Se
720 North Carolina Avenue, S.E.
Washington, DC 20003
(202) 823-2692


                                              /s/ Mary C. Zinsner
                                                  Mary C. Zinsner, Esq.
                                                  DC Bar No. 430091
                                                  Troutman Pepper Hamilton Sanders LLP
                                                  401 9th Street, NW, Suite 1000
                                                  Washington, DC 20004
                                                  Tel: 202-274-1932
                                                  Fax: 703-448-6514
                                                  Email: mary.zinsner@troutman.com




                                                 3
